             Case 2:19-cv-01124-JAD-DJA Document 21 Filed 09/23/19 Page 1 of 3



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                              IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA
13
     ALONDA COOPER A/K/A ALONDA                              Case No. 2:19-cv-01124-JAD-DJA
14   FORTUNE,
                                                             JOINT STIPULATION AND ORDER
15                             Plaintiff,                    EXTENDING DEFENDANT TRANS
                                                             UNION LLC’S TIME TO FILE AN
16   v.                                                      ANSWER OR OTHERWISE RESPOND
                                                             TO PLAINTIFF’S COMPLAINT
17   EQUIFAX INFORMATION SERVICES, LLC,
     TRANS UNION, LLC, EXPERIAN                              (SECOND REQUEST)
18   INFORMATION SOLUTIONS, INC., and
19   CREDIT ACCEPTANCE CORPORATION,

20                              Defendants.

21               Plaintiff Alonda Cooper a/k/a Alonda Fortune (“Plaintiff”) and Defendant Trans Union
22   LLC (“Trans Union”), by and through their respective counsel, file this Joint Stipulation
23   Extending Defendant Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s
24   Complaint.
25               On June 27, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
26   answer or otherwise respond to Plaintiff’s Complaint is September 23, 2019. Counsel for Trans
27   Union and Plaintiff are engaged in settlement discussions on this case and wish to extend the
28

                                                                                                       1
     3948852.1
             Case 2:19-cv-01124-JAD-DJA Document 21 Filed 09/23/19 Page 2 of 3



 1   deadline for Trans Union to respond to the Complaint until October 7, 2019. This will allow the

 2   parties to continue settlement discussions without incurring additional fees and expenses.

 3               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 4   otherwise respond to Plaintiff’s Complaint up to and including October 7, 2019. This is the first

 5   stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 6   Dated this 23rd day of September 2019.

 7
                                                  QUILLING SELANDER LOWNDS
 8                                                WINSLETT & MOSER, P.C.

 9
                                                   /s/ Jennifer Bergh
10
                                                  JENNIFER BERGH
11                                                Nevada Bar No. 14480
                                                  6900 N. Dallas Parkway, Suite 800
12                                                Plano, TX 75024
                                                  Telephone: (214) 871-2100
13                                                Facsimile: (214) 871-2111
14                                                jbergh@qslwm.com
                                                  Counsel for Trans Union LLC
15
                                                  THE LAW OFFICES OF ROBERT M. TZALL
16

17                                                 /s/ Robert M. Tzall
18                                                ROBERT M. TZALL
                                                  Nevada Bar No. 13412
19                                                1481 W. Warm Springs Rd., Suite 135
                                                  Henderson, NV 89014
20                                                Telephone: (702) 666-0233
21                                                robert@tzalllegla.com
                                                  Counsel for Plaintiff
22

23

24

25

26

27

28

                                                                                                    2
     3948852.1
             Case 2:19-cv-01124-JAD-DJA Document 21 Filed 09/23/19 Page 3 of 3



 1                                                 ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4
                 Dated this ______           September
                             25th day of ______________________, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3948852.1
